DETAILED ACTION
In response to communication filed on 10/21/2020.
Claims 1-12 and 29-33 are pending.
Claims 1-12 and 29-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020, 12/21/2020, 6/2/2021, 1/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites the acronym “S1AP” but does not define the acronym.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recites the acronym “X2AP” but does not define the acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4,6,8-11, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Pub. 2015/0031308)(S1 hereafter) in view of Mitsui et al. (US Pub. 2017/0303179)(M1 hereafter).

Regarding claim 1, S1 teaches a method for configuring a measurement, applied to a base station (i.e. eNodeB)[paragraph 0056] , comprising: 
receiving minimization of drive test (MDT) configuration information from a core network (the UE receives MDT configuration via an RRC message from an eNodeB)[paragraph 0056], the MDT configuration information being arranged to configure a user equipment (UE) to report MDT measurement information of a wireless access point (AP) [paragraph 0056]; and 
transmitting measurement configuration information to the UE according to the MDT configuration information, the measurement configuration information being arranged to configure the UE to measure the AP (the MDT measurement configuration RRC is used to configure the UE to perform logging of MDT measurement results)[paragraph 0056], and report measurement information of the AP (the UE is configured to continuously report data to a collection entity, such as an MDT server)[paragraph 0043].  
However, S1 fails to disclose that the UE reports MDT measurement information of a wireless local area network (WLAN) access point (AP).
M1, in the same field of endeavor, discloses that a radio terminal can transmit a measurement report to a radio base station together with an MDT measurement [paragraph 0199], the measurement can be of a quality or strength of a signal received via a wireless LAN [paragraph 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate the reporting of MDT measurement of a wireless LAN to a base station as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].

Regarding claim 2, S1 fails to disclose transmitting the MDT configuration information to a target base station to enable the target base station to transmit, according to the MDT configuration information, the measurement configuration information to the UE in a cell where the target base station is located.  
M1, in the same field of endeavor, discloses that a radio terminal can transmit a measurement report to a radio base station in a mobile communication network (i.e. target cell) together with an MDT measurement after the terminal had been set and configured to report the MDT measurement [paragraph 0199], the measurement can be of a quality or strength of a signal received via a wireless LAN [paragraph 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate the reporting of MDT measurement of a wireless LAN to a base station as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].

Regarding claim 3, S1 fails to disclose the MDT configuration information comprises first MDT configuration information, the first MDT configuration information being arranged to configure the UE to report a service set identifier (SSID) or BSSID of the WLAN AP associated with the MDT.  
M1, in the same field of endeavor, discloses that an offload process occurs when a terminal is to go from a WLAN AP to a remote base station using an offload indicator [paragraph 0102], the offload indicator indicates a WLAN identifier indicating an access point can be one of a BSSID or SSID [paragraph 0110], a measurement is made when offload occurs [paragraph 0197].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate indicating of a WLAN SSID or BSSID when reporting of measurements of a wireless LAN as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].
	
Regarding claim 4, S1 teaches receiving the MDT configuration information from the core network comprises: 
receiving the first MDT configuration information through MDT configuration signaling of an interface application protocol S1AP between the core network and the base station [paragraph 0049], the first MDT configuration information is added into measurements to activate information unit of the MDT configuration signaling of the S1AP (the S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050].

Regarding claim 6, S1 teaches the measurement configuration information is further arranged to configure a reporting trigger condition (i.e. trigger event) for measurement information of the WLAN AP, the reporting trigger condition comprising at least one wireless measurement event (the S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050].  

Regarding claims 8 and 29, S1 teaches a user equipment (UE)[paragraph 0071], comprising: 
a processor [paragraph 0071]; a memory storing a computer program executable by the processor [paragraph 0079]; the processor is configured to: 
receive measurement configuration information from a base station (the UE receives MDT configuration via an RRC message from an eNodeB)[paragraph 0056], the measurement configuration information is arranged to configure the UE to measure a wireless access point (AP) (the MDT measurement configuration RRC is used to configure the UE to perform logging of MDT measurement results)[paragraph 0056], and report measurement information of the AP (the UE is configured to continuously report data to a collection entity, such as an MDT server)[paragraph 0043]; 
measure the AP according to the measurement configuration information [paragraph 0056]; and 
report the measurement information of the WLAN AP [paragraph 0043].  
However, S1 fails to disclose that the UE reports MDT measurement information of a wireless local area network (WLAN) access point (AP).
M1, in the same field of endeavor, discloses that a radio terminal can transmit a measurement report to a radio base station together with an MDT measurement [paragraph 0199], the measurement can be of a quality or strength of a signal received via a wireless LAN [paragraph 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate the reporting of MDT measurement of a wireless LAN to a base station as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].

Regarding claims 9 and 30, S1 fails to disclose the measurement information of the WLAN AP comprises: a service set identifier (SSID) or a basic service set identifier (BSSID) of the WLAN AP, or, a received signal strength indication (RSSI) and a round trip time (RTT) of the WLAN AP.  
M1, in the same field of endeavor, discloses that an offload process occurs when a terminal is to go from a WLAN AP to a remote base station using an offload indicator [paragraph 0102], the offload indicator indicates a WLAN identifier indicating an access point can be one of a BSSID or SSID [paragraph 0110], a measurement is made when offload occurs [paragraph 0197].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate indicating of a WLAN SSID or BSSID when reporting of measurements of a wireless LAN as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].

Regarding claims 10 and 31, S1 teaches the measurement configuration information is further arranged to configure a reporting trigger condition (i.e. trigger event) for measurement information of the WLAN AP, the reporting trigger condition comprising at least one wireless measurement event (S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050].  

Regarding claim 11 and 32, S1 teaches in reporting the measurement information of the WLAN AP, the processor is configured to: report the measurement information of the WLAN AP (the UE is configured to continuously report data to a collection entity, such as an MDT server)[paragraph 0043] in response to that a current condition (i.e. trigger event occurs) satisfies the reporting trigger condition (S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of M1, as applied to claim 1, in further view of Siomina et al. (US Pub. 2014/0128115)(S2 hereafter).

Regarding claim 5, S1 fails to disclose transmitting the MDT configuration information to the target base station, comprises: 
transmitting the first MDT configuration information to the target base station through MDT configuration signaling of an interface application protocol X2AP between the base station and the target base station, the first MDT configuration information is added into measurements to activate information unit of the MDT configuration signaling of the X2AP.
S2 discloses that when a network node receives reference measurements directly from a measuring node, it may receive the measurements via a protocol, such as X2, via a proprietary interface or internal interface [paragraph 0108], the measurements can be done using MDT [paragraph 0163].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for exchanging MDT configurations using application protocols, such as S1AP [refer S1; paragraph 0049] to incorporate the use of the X2 protocol to communicate between base stations as taught by S2.  One would be motivated to do so to provide the use of a known protocol, such as X2, in the field of MDT measurements to yield predictable results.

Claims 7,12 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of M1, as applied to claim 1, in further view of Mitsui et al. (US Pub. 2018/0160416)(M2 hereafter).

Regarding claim 7, S1 teaches the at least one wireless measurement event comprises one or more new wireless measurement events (a UE will take a reference signal received power measurement  based upon S1AP information, which can include a trigger event to configure the UE to take MDT measurements at the trigger event)[paragraph 0050].
However, S1 fails to disclose the new wireless measurement events comprising at least one of the following: a WLAN signal being lower than a first threshold value, or an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value.
M2 discloses a controller regards a wireless LAN access point as a subject to a report if at least one of a reception of the radio signal and a received signal strength exceeds a threshold value [paragraph 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for providing S1AP information that can include trigger threshold values [refer S1; paragraph 0050] to incorporate particular thresholds as taught by M2.  One would be motivated to do so to provide a means of identifying a wireless access point to measure from [refer M2; paragraph 0051].

Regarding claims 12 and 33, S1 teaches the at least one wireless measurement event comprises one or more new wireless measurement events or a plurality of existing wireless measurement events (a UE will take a reference signal received power measurement  based upon S1AP information, which can include a trigger event to configure the UE to take MDT measurements at the trigger event)[paragraph 0050]
However, S1 fails to disclose the new wireless measurement events comprising at least one of the following: a WLAN signal being lower than a first threshold value, or an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value.
M2 discloses a controller regards a wireless LAN access point as a subject to a report if at least one of a reception of the radio signal and a received signal strength exceeds a threshold value [paragraph 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for providing S1AP information that can include trigger threshold values [refer S1; paragraph 0050] to incorporate particular thresholds as taught by M2.  One would be motivated to do so to provide a means of identifying a wireless access point to measure from [refer M2; paragraph 0051].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412